FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2012 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X 4Q11 and 2011 Results Consolidated net income totaled R$361 million in 4Q11 São Paulo, Brazil, February 16, 2012 - Grupo Pão de Açúcar [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] and Viavarejo S.A. - new corporate name of Globex Utilidades S.A., approved on Extraordinary Shareholders’ Meeting held on 02/15/12 - [BM&FBOVESPA: GLOB3] announce their results for the fourth quarter (4Q11) and full year of 2011 (2011). GPA Food’s operations comprise supermarkets (Pão de Açúcar and Extra Supermercado), hypermarkets (Extra), neighborhood stores (Mini Mercado Extra), cash-and-carry stores (Assaí), gas stations and drugstores, while GPA Consolidated’s operations comprise GPA Food and Viavarejo (Casas Bahia and Ponto Frio's bricks-and-mortar stores and NovaPontocom's e-commerce stores: Extra.com.br, PontoFrio.com.br and Casasbahia.com.br). GPA FOOD Gross sales moved up by 10.3% in 4Q11 GPA Food recorded EBITDA margin of 9.0% in 4Q11, the highest figure since the IPO § Gross sales of R$ 8,028 million, 10.3% up on 4Q10 § Gross profit of R$ 1,882 million, 11.2% more than in 4Q10 § EBITDA of R$ 650 million, a 23.5% improvement over 4Q10 § Net income of R$ 291 million, same level of 4Q10 GPA CONSOLIDATED EBITDA totaled R$1.1 million in 4Q11, 50.5% up year-on-year, accompanied by a margin of 8.2%. Adjusted net income came to R$430 million, with a margin of 3.2%. § Gross sales of R$ 15,132 million, 20.1% up year-on-year § Gross profit of R$ 3,741 million, with a margin of 28.0% § EBITDA of R$ 1,096 million, with a margin of 8.2% § Net income of R$ 361 million, 43.1% up year-on-year Highlights GPA Food GPA Consolidated (R$ million) 4Q11 4Q10 Δ 2011 2010 Δ 4Q11 4Q10 Δ 2011 2010 Δ Gross Sales Revenue 8,028 7,276 10.3% 28,431 26,131 8.8% 15,132 12,598 20.1% 52,681 36,144 45.8% Net Sales Revenue 7,206 6,536 10.3% 25,578 23,486 8.9% 13,371 11,034 21.2% 46,594 32,092 45.2% Gross Profit 1,882 1,692 11.2% 6,613 5,946 11.2% 3,741 2,793 34.0% 12,662 7,850 61.3% Gross Margin 26.1% 25.9% 20 bps 25.9% 25.3% 50 bps 28.0% 25.3% 270 bps 27.2% 24.5% 270 bps EBITDA 650 526 23.5% 1,949 1,685 15.6% 1,096 728 50.5% 3,042 2,033 49.6% EBITDA Margin 9.0% 8.0% 100 bps 7.6% 7.2% 40 bps 8.2% 6.6% 160 bps 6.5% 6.3% 20 bps Net Income - Controlling Shareholders 291 291 0.0% 659 643 2.4% 361 253 43.1% 718 618 16.1% Net Margin 4.0% 4.5% -40 bps 2.6% 2.7% -20 bps 2.7% 2.3% 40 bps 1.5% 1.9% -40 bps Adjusted Net Income - Controlling Shareholders 344 174 98.0% 756 624 21.0% 434 136 219.9% 899 570 57.8% Margem Líquida ajustada 4.8% 2.7% 210 bps 3.0% 2.7% 30 bps 3.2% 1.2% 200 bps 1.9% 1.8% 10 bps (1) Totals may not tally as the figures are rounded off and all margins were calculated as percentage of net sales revenue. (2) Net Income after minority interest. 1 / 19 Message from Management Last year was a landmark for the Group in terms of operational consolidation. We concluded the conversion of 221 CompreBem and Sendas stores, begun in 2010; we revised the management model for Assaí, our cash-and-carry format, as well as the management model and positioning of our convenience store format (Extra Fácil to Mini Mercado Extra); we improved the assortment of all the formats in line with Brazilians’ new consumption habits, especially to meet the new demands of the upwardly income groups; we revised corporate and in-store processes; and the integration of Ponto Frio and Casas Bahia is in progress, with the recurring capture of synergies. The Group’s management model will sustain the synergic functioning of all our businesses, while respecting the individuality of each. This model prioritizes the adoption of our culture and our values – humility, discipline, determination, perseverance and emotional balance – by all our employees, whether corporate or in the stores and distribution centers, because we believe that only by putting the right people in the right place we will be able to achieve our objectives. Even with the slowing of the economy, especially in the second half, we maintained our investments in management processes, through which we acquire an integrated view of the role of information technology, logistics and the back-office, which ensures exemplary execution. This processes automation reduces shrinkage and stock-outs and increases store productivity and efficiency by improving the management of inventories and, consequently, working capital. The unification of the Ponto Frio and Casas Bahia systems into a single operational platform helped capture synergies between the two companies and improve inventory and margin management. The e-commerce operation completed a year under the new model, which joined the operations of Extra.com.br, PontoFrio.com and CasasBahia.com.br in a new company, Nova Pontocom, and achieved growth that was double that of the market, with heightened profitability. Even with the increase in competition, Nova Pontocom continued to invest in logistics, technology and service in order to confront current and future challenges. We further underlined the alignment of our dynamism and commercial management with customer aspirations by holding Brazil’s first Black Friday in bricks-and-mortar stores. Based on the traditional U.S. retail sale of the same name, the event, pioneered by Extra, was held in all the format’s stores and was welcomed by customers, achieving higher-than-expected results. The opening of new stores across all formats is part of a planned expansion process. The Group uses its market intelligence to promote synergies between its retail sales force and its real estate assets, which are managed by GPA Malls & Properties. The idea is to ensure growth by making the maximum possible use of the capital employed and diluting expenses. In October, GPA Malls & Properties launched Thera, the first real estate development combining residential units, offices and a Group store. The results presented herein show the force of a team that is totally integrated and determined to overcome challenges on a daily basis, exemplified by the fact that we achieved our annual objectives, exceeding our gross sales guidance of R$50 billion. We know the challenges will continue in 2012 and we are fully committed to ensuring the continuation of the Group’s sustainable expansion, seeking a competitive positioning with profitability and gains in market share. We are a company that does everything possible to deliver results for our shareholders by ensuring the satisfaction of our employees, customers and society as a whole, through the practice of sustainable values in all our initiatives. Our aim is to use the results of a contented working environment to contribute to the development of Brazil. Enéas Pestana Chief Executive Officer 2 / 19 PERFORMANCE BY SEGMENT The Company operates in an integrated manner in two business segments, as shown below: SALES PERFORMANCE GPA Food – 4Q11 GPA Food GPA Food Retail Cash and Carry (R$ million) 4Q11 4Q10 Δ 4Q11 4Q10 Δ 4Q11 4Q10 Δ Gross Sales Revenue 8,028 7,276 10.3% 6,786 6,251 8.6% 1,243 1,025 21.3% Net Sales Revenue 7,206 6,536 10.3% 6,072 5,614 8.2% 1,134 922 23.0% Gross Same Store Sales 8.7% 7.2% Food 7.2% 8.4% Non-food 13.6% 3.2% GPA Food – 4Q11 GPA Food’s gross sales increased by 10.3% in the quarter. We highlight below some of the factors which contributed to this increase: } Retail: Gross sales were 8.6% higher than in 4Q10, mainly due to: § The inclusion of 204 Extra Supermercado stores (converted from CompreBem and Sendas) upon the commemoration of the format’s anniversary. § Brazil’s first “Black Friday” in 336 Extra bricks-and-mortar stores, pioneered by the banner. § The launch of Mini Mercado Extra to replace Extra Fácil, with a larger sales area and a focus on perishables and services. Nineteen stores were converted to the new format in the quarter. § The opening of 10 new stores: two Pão de Açúcar, two Extra Hipermercado, five Mini Mercado Extra and one Extra Supermercado. 3 / 19 } Cash-and-carry: gross sales increased by 21.3%, chiefly due to: § The successful repositioning of the assortment in the Assaí stores, which target food distributors and processors, resulting in an increase in the average institutional customer ticket, benefiting same-store sales growth; there were also gains from the maturation of stores opened in the last two years. GPA Food – 2011 and GPA Consolidated – 4Q11 and 2011 GPA Food GPA Consolidated (R$ million) Δ 4T11 4T10 Δ Δ Gross Sales Revenue 28,431 26,131 8.8% 15,132 12,598 20.1% 52,681 36,144 45.8% Net Sales Revenue 25,578 23,486 8.9% 13,371 11,034 21.2% 46,594 32,092 45.2% Gross Same Store Sales 8.0% 9.5% 8.5% 11.5% 8.8% 12.1% Food 7.5% 9.3% Non-food 9.6% 10.2% 2ood } Gross sales totaled R$28,431 million in 2011, 8.8% up on the previous year. Note that Extra.com.br and Extra Eletro operations were transferred from GPA Food to Viavarejo in 2010 and were therefore not present in 2011. Excluding these operations from the 2010 basis, gross sales would have grown by 11.4% in 2011. } Same-store gross sales climbed by 8.0% over 2010, giving real growth of 1.3% when deflated by the average IPCA consumer price index in 2011. 4Q11 and 2onsolidated } Consolidated gross sales came to R$15,132 million in the fourth quarter, 20.1% more than in 4Q10, chiefly due to the consolidation of Casas Bahia’s results into Viavarejo’s operations, when in 2010 there were considered sales of November and December and in 2011, there were considered sales of October, November and December: § In 2011, gross sales stood at R$52,681 million, up by 45.8%, due to the consolidation of Casas Bahia’s results, the performance of Ponto Frio and Casas Bahia stores and Nova PontoCom, the conclusion of the conversion of CompreBem and Sendas stores to the Extra Supermercado format, and the repositioning of Assaí and Mini Mercado Extra. 4 / 19 Operating Performance GPA Food – 4Q11 GPA Food GPA Food Retail Cash and Carry (R$ million) 4Q11 4Q10 Δ 4Q11 4Q10 Δ 4Q11 4Q10 Δ Net Sales Revenue 7,206 6,536 10.3% 6,072 5,614 8.2% 1,134 922 23.0% Gross Profit 1,882 1,692 11.2% 1,707 1,558 9.6% 175 134 30.9% Gross Margin 26.1% 25.9% 20 bps 28.1% 27.8% 30 bps 15.4% 14.5% 90 bps Selling Expenses (1,016) (966) 5.2% (916) (872) 5.0% (100) (94) 7.3% General and Administrative Expenses (216) (200) 8.0% (202) (187) 8.1% (14) (13) 7.3% Total Operating Expenses (1,232) (1,166) 5.7% (1,118) (1,059) 5.5% (114) (107) 7.3% % of Net Sales 17.1% 17.8% -70 bps 18.4% 18.9% -50 bps 10.1% 11.6% -150 bps EBITDA 650 526 23.5% 589 499 18.1% 61 27 123.1% EBITDA Margin 9.0% 8.0% 100 bps 9.7% 8.9% 80 bps 5.4% 3.0% 240 bps 4Q11 GPA Food GPA Food’s EBITDA margin stood at 9.0% in 4Q11, the highest figure since the IPO } Retail:the EBITDA margin came to 9.7%, 80 bps up on 4Q10, due to: § A 30 bps gain in the gross margin as a result of: (i) the conversion of CompreBem and Sendas stores to the Extra Supermercado format, meeting the needs of consumers by favoring perishables, whose margins are higher; (ii) more advantageous negotiations with suppliers, in line with the commercial strategy which relies on IT systems, such as DemandTec and Oracle Retail, to improve sales management. § The 50 bps reduction in operating expenses was a result of the rationalization of spending on third parties services (often used by the end of the year - seasonality) and the economy with the information technology, which was possible by streamlining the number of formats and standardization of processes occurring during the year. It is noteworthy that the result was obtained even with increased personnel costs resulting from collective union agreement above inflation. } Cash and carry: the EBITDA margin came to 5.4% (the highest EBITDA margin since the acquisition of Assaí), a 240 bps improvement over 4Q10, due to: § A 90bps upturn in the gross margin as a result of: a strategic decision to focus on food distributors and processors, which led to a reduced assortment and a more profitable mix, generating scale gains and permitting more advantageous negotiations with suppliers. § A 150bps decline in operating expenses, chiefly due to sales growth, in turnfueled by staff reductions, with the elimination of the bakery and butcher’s sections, and the maturation of the stores opened in the last two years. 5 / 19 GPA Food – 2011 and GPA Consolidated – 4Q11 and 2011 GPA Food GPA Consolidated (R$ million) Δ 4Q11 4Q10 Δ Δ Net Sales Revenue 25,578 23,486 8.9% 13,371 11,034 21.2% 46,594 32,092 45.2% Gross Profit 6,613 5,946 11.2% 3,741 2,793 34.0% 12,662 7,850 61.3% Gross Margin 25.9% 25.3% 50 bps 28.0% 25.3% 270 bps 27.2% 24.5% 270 bps Selling Expenses (3,921) (3,563) 10.1% (2,195) (1,690) 29.8% (7,937) (4,866) 63.1% General and Administrative Expenses (743) (698) 6.4% (450) (374) 20.3% (1,683) (951) 77.0% Total Operating Expenses (4,664) (4,261) 9.4% (2,645) (2,064) 28.1% (9,620) (5,817) 65.4% % of Net Sales 18.2% 18.1% 10 bps 19.8% 18.7% 110 bps 20.6% 18.1% 250 bps EBITDA 1,949 1,685 15.6% 1,096 728 50.5% 3,042 2,033 49.6% EBITDA Margin 7.6% 7.2% 40 bps 8.2% 6.6% 160 bps 6.5% 6.3% 20 bps 2ood } In 2011, EBITDA totaled R$1,949 million, 15.6% up on 2010, with an EBITDA margin of 7.6%, up by 40 bps. 4Q11 and 2onsolidated } In 4Q11, EBITDA stood at R$1,096 million, 50.5% up on 2010, due to the previously mentioned improvement of GPA Food and the consolidation of Casas Bahia’s results into Viavarejo, which together with Ponto Frio and Nova PontoCom operations provided, mainly, scale gains with suppliers and access to better assortment. } In 2011, EBITDA came to R$3,042 million, 49.6% higher than in 2010, while the EBITDA margin widened by 20 bps to 6.5%. Financial Performance and Debt GPA Food and GPA Consolidated Financial Result GPA Food GPA Consolidated (R$ million) 4Q11 4Q10 Δ Δ 4Q11 4Q10 Δ Δ Financial Revenue 77 72 7.0% 383 297 28.9% 150 104 43.7% 593 323 83.6% Financial Expenses (223) (208) 7.0% (1,024) (705) 45.2% (493) (462) 6.7% (1,926) (1,146) 68.0% Net Financial Revenue (Expenses) 7.0% 57.2% -4.0% 61.9% % of Net Sales -2.0% -2.1% -2.5% -1.7% -2.6% -3.2% 2.9% 2.6% Charges on Net Bank Debt (70) 21.5% (344) (220) 56.7% (156) (78) 100.3% (578) (254) Cost of Discount of Receivables (38) -3.5% (153) (116) 31.3% (181) (221) -17.9% (673) (453) 48.4% Restatement of Other Assets and Liabilities (27) -13.8% (144) (72) 100.7% (6) (59) -89.7% (82) (115) -29.0% Net Financial Revenue (Expenses) 7.0% 57.2% -4.0% 61.9% 4Q11 GPA Alimentar } In 4Q11, the Company recorded a net financial expense of R$146 million, equivalent to 2.0% of net sales, very close to the 2.1% recorded in 4Q10. } The financial result was due to the following factors: § Interest on the net bank debt totaling R$86 million, equivalent to 1.2% of net sales, virtually identical to the 4Q10 ratio (1.1%). § Discounted receivables cost of R$37.0 million, representing 0.5% of net sales, in line with the 0.6% recorded in 4Q10. § Other assets and liabilities restated by the CDI interbank rate totaling R$23 million, or 0.3% of net sales, in line with the 0.4% reported in 4Q10. 6 / 19 Debt GPA Food and GPA Consolidated GPA Food GPA Consolidated (R$ million) Short Term Debt (2,059) (636) (2,654) (1,466) Loans and Financing - short term (374) (2,153) (1,205) Debentures - short term (502) (262) (502) (262) Long Term Debt (3,503) (4,102) (3,691) (4,300) Loans and Financing- long term (2,573) (1,554) (2,770) Debentures - long term (2,138) (1,529) (2,138) (1,529) Total Gross Debt (5,562) (4,737) (6,346) (5,766) Cash and Marketable Securities 3,544 2,463 4,970 3,575 Net Debt (2,017) (2,275) (1,376) (2,192) Net Debt / EBITDA 1.04x 1.23x 0.45x 0.81x Payment book - short term - - (2,263) (2,029) Payment book - long term - - (129) (94) Net Debt with payment book - - (3,768) (4,315) Net Debt / EBITDA 1.04x 1.23x 1.24x 1.60x (1) EBITDA for the last 12 months (2) For debt calculation purposes, the amounts of R$2.263 billion in 4Q11 and R$2.497 billion in 3Q11, referring to Receivables Fund (FIDC), were not considered. 2ood } On 12/31/2011, GPA Food’s net debt totaled R$2.017 billion, R$258 million down on 09/30/2011, thanks to higher operational cash flow in the period. The net-debt-to-EBITDA ratio stood at 1.04x. In the quarter, debentures in the total amount of R$800 million were issued due in 2015 for lengthening the debt maturity. 4Q11 and 2onsolidated } On 12/31/2011, consolidated net debt came to R$3.768 billion, a R$547 million improvement over the previous quarter, due to improved cash flow in the period and the higher volume of discounted receivables as a result of seasonality of sales at the end of the year. The net-debt-to-EBITDA ratio was 1.24x. 4Q11 Equity Income } In 4Q11, FIC (Financeira Itaú CBD) net income of the Group’s share totaled R$10.3 million, R$4.5 million of which went to GPA Food and R$5.8 million to Viavarejo. 7 / 19 Net Income GPA Food – 4Q11 GPA Food GPA Food Retail Cash and Carry (R$ million) 4Q11 4Q10 Δ% 4Q11 4Q10 Δ% 4Q11 4Q10 Δ% EBITDA 650 526 23.5% 589 499 18.1% 61 27 123.1% Depreciation and Amortization (180) (105) 71.4% (172) (98) 75.8% (8) (7) Net Financial Revenue (Expenses) (146) (136) 7.0% (126) (118) 7.0% (19) (18) 6.6% Equity Income 5 (20) 5 (20) - - Result from Permanent Assets (33) (25) 29.9% (33) (25) 30.7% 0 - Nonrecurring Result (48) (26) 83.7% (48) (26) - (0) Other Operating Revenue (Expenses) 0 59 0 59 - - Income Before Income Tax 248 272 -8.7% 214 270 -20.6% 34 2 Income Tax 21 33 -35.2% 33 32 3.8% (12) 1 Minority Interest - Noncontrolling 22 (13) 22 (13) - - Net Income (1) - Controlling Shareholders 291.2 291.4 0.0% 269 289 -6.8% 22 3 Net Margin 4.0% 4.5% -40 bps 4.4% 5.1% -70 bps 1.9% 0.3% 170 bps Total Nonrecurring (Net of Income tax and Minority interest) 53 (118) Refis 11.941/2009 - 387 Expenses (Revenues) with Association 39 (414) Expenses from Integration/Restructuring 19 8 Minority Interest 1 - Income Tax from Nonrecurring (7) (99) Adjusted Net Income 344 174 98.0% Adjusted Net Margin 4.8% 2.7% 210 bps (1) Net Income after minority interest (2) It includes R$ 10 million from assets written-off 4Q11 GPA Food } Depreciation and Amortization: in the quarter, depreciation and amortization totaled R$180 million, up 71.4% compared to 4Q10. This increase was primarily due to the amortization of intangibles arising from business combination of the association with Casas Bahia in the amount of R$61.4 million. Excluding this effect, the line of depreciation and amortization would be R$118.6 million, an increase of 13.0% compared to 4Q10. } In 4Q11, GPA Food recorded net income of R$291million, with a margin of 4.0%. This result was impacted by: § R$40 million of expenses with association concerning the contingency process in Viavarejo occurred before the partnership agreement with Nova Casas Bahia. § R$19 million of integration expenses of R$19 million, mainly due to the write-off of assets as a result of the closure of 58 Ponto Frio stores in the quarter. § Excluding the above mentioned impacts, net income came to R$344 million, accompanied by a 4.8% margin. 8 / 19 GPA Food – 2011 and GPA Consolidated – 4Q11 and 2011 GPA Food GPA Consolidated (R$ million) Δ% 4Q11 4Q10 Δ% Δ% EBITDA 1,949 1,685 15.6% 1,096 728 50.5% 3,042 2,033 49.6% Depreciation and Amortization (547) (380) 44.2% (214) (132) 62.6% (681) (446) 52.5% Net Financial Revenue (Expenses) (641) (408) 57.2% (343) (358) -4.0% (1,333) (823) 61.9% Equity Income 19 22 -12.8% 10 (17) -159.8% 35 34 0.9% Result from Permanent Assets (33) (21) 57.7% (51) (25) 104.2% (49) (21) 130.5% Nonrecurring Result (99) (105) -5.2% (48) (26) 83.7% (99) (105) -5.2% Other Operating Revenue (Expenses) (0) (11) (15) (22) -34.3% (110) (2) Income Before Income Tax 646 783 -17.4% 434 148 193.8% 805 670 20.0% Income Tax (31) (131) -76.7% (39) 77 (85) (85) 0.6% Minority Interest - Noncontrolling 43 (8) (34) 28 (1) 33 Net Income (1) - Controlling Shareholders 659 643 2.4% 361 253 43.1% 718 618 16.1% Net Margin 2.6% 2.7% -10 bps 2.7% 2.3% 40 bps 1.5% 1.9% -40 bps 97 73 180 28 459 - 387 28 454 Total Nonrecurring (Net of Income tax and Minority interest) 39 (357) 39 (414) 39 (413) Refis 11.941/2009 41 14 78 (9) 204 (5) Expenses (Revenues) with Association - - 19 - 65 Expenses from Integration/Restructuring - (16) - - - (16) Minority Interest 6 - (17) (0) (23) (1) Income Tax from Nonrecurring (17) (118) (27) (99) (68) (132) Adjusted Net Income 756 624 21.0% 434 136 219.9% 899 570 57.8% Adjusted Net Margin 3.0% 2.7% 30 bps 3.2% 1.2% 200 bps 1.9% 1.8% 10 bps (1) Net Income after minority interest 2ood } In 2011, net income totaled R$659 million, accompanied by a margin of 2.6%, while adjusted net income came to R$756 million, with a margin of 3.0%. 4Q11 and 2onsolidated } In 4Q11, consolidated net income amounted to R$361million, with a margin of 2.7%. Excluding non-recurring items, net income came to R$430 million, with a margin of 3.2%. } In 2011, net income totaled R$718 million, with a margin of 1.5%. Excluding non-recurring items, net income came to R$880 million, with a margin of 1.9%. 9 / 19 Cash Flow GPA Food and GPA Consolidated GPA Food GPA Consolidated (R$ million) 4Q11 4Q10 Δ Δ 4Q11 4Q10 Δ Δ Cash Balance at beginning of period 2,463 2,013 449 2,466 2,256 210 3,547 2,126 1,421 3,818 2,342 1,476 Cash Flow from operating activities 751 1,117 (366) 1,636 1,003 633 1,299 626 674 1,128 361 767 EBITDA 650 526 124 1,949 1,685 264 1,096 728 368 3,042 2,033 1,009 Cost of Discount of Receivables (38) 1 (153) (116) (36) (181) (221) 39 (673) (453) (220) Working Capital 138 629 (491) (160) (566) 405 385 118 267 (1,241) (1,218) (23) Cash Flow from Investment Activities (609) 228 (1,374) (1,393) 19 (413) (613) 200 (1,625) (1,428) (198) CAPEX (373) (608) 236 (1,105) (1,364) 260 (405) (673) 267 (1,356) (1,458) 102 Aquisition and Others (8) (0) (7) (269) (29) (241) (8) 60 (68) (269) 30 (299) Cash Flow from Financing Activities 711 (56) 767 816 599 217 537 1,680 (1,142) 1,649 2,543 (893) Dividends Payments and Others (22) (308) 286 (160) (410) 249 (22) 50 (72) (160) (51) (109) Net Proceeds 733 252 480 977 1,009 (32) 559 1,629 (1,070) 1,810 2,594 (784) Variation of Net Cash Generated 1,082 453 629 1,078 210 869 1,423 1,692 (269) 1,152 1,476 (324) Cash Balance at end of period 3,544 2,466 1,078 3,544 2,466 1,078 4,970 3,818 1,152 4,970 3,818 1,152 4Q11 and 2ood } In 4Q11, GPA Food’s cash flow generated totaled R$1.082 billion, R$629 million more than in 4Q10. This increase was due to EBITDA generated in the period and to the amount raised with debentures issuance. 4Q11 and 2onsolidated } In 4Q11, consolidated cash flow generated came to R$1.423 billion, as a result of GPA Food’s good performance and to the recovery of Viavarejo operational activities in line with the synergy curve expected by the Group. In 2011, cash flow amounted to R$1,152 million, R$324 million down on 2010. CAPEX GPA Food and GPA Consolidated GPA Food GPA Consolidated (R$ million) 4Q11 2011 4Q11 2011 New stores and land acquisition 55 176 82 246 Store renovations and conversions 164 602 195 661 Infrastructure and Others 213 434 268 676 Total 432 1,212 544 1,583 4Q11 GPA Food } GPA Food opened ten new stores in the fourth quarter: two Pão de Açúcar, two Extra Hipermercado, one Extra Supermercado and five Mini Mercado Extra. } In Infrastructure and other R$213 million were invested, mainly in: § Outsourcing for Information Technology in the amount of R$132 million; § Oracle Retail in the amount of R$12 million for commercial management and logistics efficiency; and § Dunnhumby in the amount of R$27 million. System that will help us to better understand the composition of the ticket per customer profile in each format. } In renovations and conversions R$164 million were invested, of which: § R$154 million in maintenance of stores, headquarters and distribution center; and § R$10 million in conversion of CompreBem and Sendas in Extra Supermercado and of Extra Fácil to Mini Mercado Extra. } In opening and construction of stores and lands acquisition there were spent R$ 55 million. 4Q11 and 2onsolidated } Consolidated investments totaled R$544 million in 4Q11.In addition to the new GPA Food stores, the Company opened ten Viavarejo stores: seven Casas Bahia and three Ponto Frio. } In 2011, the investments totaled R$1,583 million. 10 / 19 Dividends GPA Consolidated GPA Consolidated (R$ million) 1Q11 2Q11 3Q11 4Q11 Dividends 22.5 22.6 22.6 102.9 170.6 4Q11 and 2onsolidated 4 Management will propose that the Company’s Annual Shareholders’ Meeting to be held on April 30, 2012 approve the payment of dividends totaling R$102.9 million, complementing the R$67.6 million dividendsprepaid in 2011. As a result, proposed 2011 dividends will total R$170.6 million. 4 In accordance with the Company’s Dividend Payment Policy, approved on August 3, 2009, the amount of R$102.9 million corresponds to the difference between the minimum mandatory dividends – calculated based on the Group’s 2011 performance – and the dividends prepaid in 2011, which totaled R$67.6 million. 4 The dividends proposed by GPA’s Management, in the amount of R$102.9 million, will correspond to R$0.37295 per common share and R$0.41026 per preferred share. 4 Shareholders registered as such on April 30, 2012 will be entitled to receive the payment. Shares will be traded ex-dividends as of May 2, 2012, until the payment date. 11 / 19 BALANCE SHEET ASSETS GPA Food GPA Consolidated (R$ million) Current Assets 9,057 7,313 7,579 17,276 15,438 14,673 Cash and Marketable Securities 3,544 2,463 2,466 4,970 3,575 4,419 Accounts Receivable 365 187 324 2,431 2,054 1,808 Credit Cards 252 121 209 478 314 274 Payment book - - - 1,985 1,818 1,499 Sales Vouchers and Others 109 62 111 175 117 201 Post-Dated Checks 4 4 6 4 4 6 Allowance for Doubtful Accounts (0) (0) (1) (211) (199) (173) Resulting from Commercial Agreements 447 303 421 447 303 421 Receivables Fund (FIDC) 1,182 1,024 1,325 2,559 2,435 1,818 Inventories 2,865 2,568 2,420 5,553 5,097 4,824 Recoverable Taxes 458 509 448 908 1,412 888 Expenses in Advance and Other Accounts Receivables 196 259 174 408 563 495 Noncurrent Assets 13,578 13,174 12,937 16,493 15,515 15,099 Long-Term Assets 2,056 1,959 1,990 3,855 3,223 3,156 Marketable Securities - 7 Accounts Receivables 445 439 421 556 529 528 Paes Mendonça 445 439 421 445 439 421 Payment Book - - - 118 96 115 Allowance for Doubtful Accounts - - - (7) (5) (8) Recoverable Taxes 32 12 127 730 93 214 Fair Value Bartira 304 416 304 304 416 304 Deferred Income Tax and Social Contribution 456 397 413 1,250 1,189 1,136 Amounts Receivable from Related Parties 95 101 96 133 221 176 Judicial Deposits 616 502 503 738 660 646 Expenses in Advance and Others 108 92 126 144 116 145 Investments 156 152 137 253 243 233 Property and Equipment 6,446 6,276 6,017 7,358 7,145 6,794 Intangible Assets 4,919 4,787 4,792 5,026 4,904 4,916 TOTAL ASSETS 22,635 20,486 20,516 33,769 30,953 29,772 LIABILITIES GPA Food GPA Consolidated Current Liabilities 7,164 4,470 6,222 13,501 10,220 10,923 Suppliers 3,432 2,417 2,947 6,279 4,623 5,369 Loans and Financing 1,557 374 826 2,153 1,205 1,111 Payment Book (CDCI) - - - 2,263 2,029 1,283 Debentures 502 262 521 502 262 521 Payroll and Related Charges 376 406 299 759 803 589 Taxes and Social Contribution Payable 92 71 139 332 239 293 Dividends Proposed 103 0 115 103 0 116 Financing for Purchase of Fixed Assets 14 14 14 14 14 14 Rents 49 44 68 49 44 68 Acquisition of Companies 55 53 297 55 53 297 Debt with Related Parties 524 523 525 28 22 274 Advertisement 29 32 34 90 64 34 Provision for Restructuring 13 6 6 13 6 6 Tax Payments 168 81 53 171 85 54 Advanced Revenue 15 - - 82 78 63 Others 234 187 378 609 693 830 Long-Term Liabilities 8,052 8,665 7,362 10,173 10,833 9,348 Loans and Financing 1,365 2,572 1,831 1,554 2,770 2,142 Payment Book (CDCI) - - - 129 94 102 Receivables Fund (FIDC) 1,236 1,201 1,096 2,420 2,497 2,281 Debentures 2,138 1,529 1,067 2,138 1,529 1,067 Acquisition of Companies 189 184 215 189 184 215 Deferred Income Tax and Social Contribution 1,115 1,129 1,029 1,115 1,129 1,029 Tax Installments 1,249 1,404 1,326 1,292 1,447 1,378 Provision for Contingencies 520 415 656 680 529 809 Advanced Revenue - - 5 381 391 187 Others 240 231 137 276 263 138 Shareholders' Equity 7,419 7,351 6,932 10,094 9,900 9,501 Capital 3,234 3,234 2,684 6,129 6,129 5,579 Capital Reserves 342 336 423 384 377 463 Profit Reserves 1,412 1,366 1,372 1,112 950 981 Minority Interest 2,430 2,416 2,453 2,469 2,443 2,477 TOTAL LIABILITIES 22,635 20,486 20,516 33,769 30,953 29,772 12 / 19 INCOME STATEMENT GPA Food GPA Food Retail Cash and Carry 4Q11 4Q10 Δ% 4Q11 4Q10 Δ% 4Q11 4Q10 Δ% R$ - Million Gross Sales Revenue 8,028 7,276 10.3% 6,786 6,251 8.6% 1,243 1,025 21.3% Net Sales Revenue 7,206 6,536 10.3% 6,072 5,614 8.2% 1,134 922 23.0% Cost of Goods Sold (5,324) (4,844) 9.9% (4,365) (4,056) 7.6% (959) (788) 21.6% Gross Profit 1,882 1,692 11.2% 1,707 1,558 9.6% 175 134 30.9% Selling Expenses (1,016) (966) 5.2% (916) (872) 5.0% (100) (94) 7.3% General and Administrative Expenses (216) (200) 8.0% (202) (187) 8.1% (14) (13) 7.3% Total Operating Expenses (1,232) (1,166) 5.7% (1,118) (1,059) 5.5% (114) (107) 7.3% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 650 526 23.5% 589 499 18.1% 61 27 123.1% Depreciation and Amortization (180) (105) 71.4% (172) (98) 75.8% (8) (7) 10.0% Earnings before interest and Taxes - EBIT 470 421 11.6% 417 401 4.0% 53 20 162.3% Financial Revenue 77 72 7.0% 71 67 7.0% 6 5 6.6% Financial Expenses (223) (208) 7.0% (198) (185) 7.0% (25) (23) 6.6% Net Financial Revenue (Expenses) (146) (136) 7.0% (126) (118) 7.0% (19) (18) 6.6% Equity Income 5 (20) 5 (20) - - Result from Permanent Assets (33) (25) 29.9% (33) (25) 30.7% 0 - Nonrecurring Result (48) (26) 83.7% (48) (26) - (0) Other Operating Revenue (Expenses) 0 59 0 59 - - Income Before Income Tax 248 272 -8.7% 214 270 -20.6% 34 2 Income Tax 21 33 -35.2% 33 32 3.8% (12) 1 Minority Interest - Noncontrolling 22 (13) 22 (13) - - Net Income - Controlling Shareholders 291 291 0.0% 269 289 -6.8% 22 3 754.6% Net Income per Share 1.12 1.13 -1.1% Nº of shares (million) ex-treasury shares 260 257 GPA Food GPA Food % Net Sales Revenue Retail Cash and Carry 4Q11 4Q10 4Q11 4Q10 4Q11 4Q10 Gross Profit 26.1% 25.9% 28.1% 27.8% 15.4% 14.5% Selling Expenses 14.1% 14.8% 15.1% 15.5% 8.8% 10.1% General and Administrative Expenses 3.0% 3.1% 3.3% 3.3% 1.2% 1.4% Total Operating Expenses 17.1% 17.8% 18.4% 18.9% 10.1% 11.6% EBITDA 9.0% 8.0% 9.7% 8.9% 5.4% 3.0% Depreciation and Amortization 2.5% 1.6% 2.8% 1.7% 0.7% 0.8% EBIT 6.5% 6.4% 6.9% 7.1% 4.7% 2.2% Net Financial Revenue (Expenses) 2.0% 2.1% 2.1% 2.1% 1.7% 1.9% Result from Permanent Assets and Others 1.1% 0.1% 1.3% 0.1% 0.0% 0.0% Income Before Income Tax 3.4% 4.2% 3.5% 4.8% 3.0% 0.2% Income Tax 0.3% 0.5% 0.5% 0.6% 1.1% 0.1% Minority Interest - noncontrolling 0.3% 0.2% 0.4% 0.2% 0.0% 0.0% Net Income - Controlling Shareholders 4.0% 4.5% 4.4% 5.1% 1.9% 0.3% (1) Net Icome after Minority Interest 13 / 19 INCOME STATEMENT GPA Food Consolidated R$ - Million Δ% 4Q11 4Q10 Δ% Δ% Gross Sales Revenue 28,431 26,131 8.8% 15,132 12,598 20.1% 52,681 36,144 45.8% Net Sales Revenue 25,578 23,486 8.9% 13,371 11,034 21.2% 46,594 32,092 45.2% Cost of Goods Sold (18,965) (17,539) 8.1% (9,630) (8,241) 16.9% (33,933) (24,241) 40.0% Gross Profit 6,613 5,946 11.2% 3,741 2,793 34.0% 12,662 7,850 61.3% Selling Expenses (3,921) (3,563) 10.1% (2,195) (1,690) 29.8% (7,937) (4,866) 63.1% General and Administrative Expenses (743) (698) 6.4% (450) (374) 20.3% (1,683) (951) 77.0% Total Operating Expenses (4,664) (4,261) 9.4% (2,645) (2,064) 28.1% (9,620) (5,817) 65.4% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 1,949 1,685 15.6% 1,096 728 50.5% 3,042 2,033 49.6% Depreciation and Amortization (547) (380) 44.2% (214) (132) 62.6% (681) (446) 52.5% Earnings before interest and Taxes - EBIT 1,402 1,306 7.3% 881 596 47.8% 2,361 1,587 48.8% Financial Revenue 383 297 28.9% 150 104 43.7% 593 323 83.6% Financial Expenses (1,024) (705) 45.2% (493) (462) 6.7% (1,926) (1,146) 68.0% Net Financial Revenue (Expenses) (641) (408) 57.2% (343) (358) -4.0% (1,333) (823) 61.9% Equity Income 19 22 -12.8% 10 (17) 35 34 0.9% Result from Permanent Assets (33) (21) 57.7% (51) (25) 104.2% (49) (21) 130.5% Nonrecurring Result (99) (105) -5.2% (48) (26) 83.7% (99) (105) -5.2% Other Operating Revenue (Expenses) (0) (11) (15) (22) -34.3% (110) (2) Income Before Income Tax 646 783 -17.4% 434 148 193.8% 805 670 20.0% Income Tax (31) (131) -76.7% (39) 77 (85) (85) 0.6% Minority Interest - Noncontrolling 43 (8) (34) 28 (1) 33 Net Income - Controlling Shareholders 659 643 2.4% 361 253 43.1% 718 618 16.1% Net Income per Share 2.53 2.50 1.4% 1.39 0.98 41.6% 2.76 2.40 14.9% Nº of shares (million) ex-treasury shares 260 257 260 257 260 257 GPA Food Consolidated % Net Sales Revenue 4Q11 4Q10 Gross Profit 25.9% 25.3% 28.0% 25.3% 27.2% 24.5% Selling Expenses 15.3% 15.2% 16.4% 15.3% 17.0% 15.2% General and Administrative Expenses 2.9% 3.0% 3.4% 3.4% 3.6% 3.0% Total Operating Expenses 18.2% 18.1% 19.8% 18.7% 20.6% 18.1% EBITDA 7.6% 7.2% 8.2% 6.6% 6.5% 6.3% Depreciation and Amortization 2.1% 1.6% 1.6% 1.2% 1.5% 1.4% EBIT 5.5% 5.6% 6.6% 5.4% 5.1% 4.9% Net Financial Revenue (Expenses) 2.5% 1.7% 2.6% 3.2% 2.9% 2.6% Result from Permanent Assets and Others 0.5% -0.6% 0.9% 0.7% 0.6% 0.4% Income Before Income Tax 2.5% 3.3% 3.2% 1.3% 1.7% 2.1% Income Tax 0.1% 0.6% 0.3% 0.7% -0.2% -0.3% Minority Interest - noncontrolling 0.2% 0.0% 0.3% 0.3% 0.0% 0.1% Net Income - Controlling Shareholders 2.6% 2.7% 2.7% 2.3% 1.5% 1.9% (1) Net Icome after Minority Interest 14 / 19 Statement of Cash Flow (R$ million) GPA Consolidated Net Income for the Year 720 586 Adjustment for Reconciliation of Net Income Deferred Income Tax (57) 32 Income of Permanent Assets Written-Off 49 74 Depreciation and Amortization 706 446 Gain from Advantageous Purchase - (352) Interests and Exchange Variation 966 239 Adjustment to Present Value 22 (84) Equity Income (35) (34) Provision for Contingencies (5) 298 Allowance for Doubtful Accounts 246 57 Share-Based Compensation 27 28 Other Assets 10 (54) 2,649 1,236 Asset (Increase) Decreases Accounts Receivable (1,926) 733 Inventories (753) (707) Recoverable Assets (507) (172) Other Assets 114 108 Marketable Securities 635 89 Related Parties (189) (941) Judicial Deposits (68) (150) Liability (Increase) Decrease Suppliers 972 245 Payroll and Charges 169 (170) Other Accounts Payable 30 90 Net Cash Generated from (Used in) Operating Activities 1,172 165 Cash Flow from Investment and Financing Activities GPA Consolidated Acquisition of Companies (269) (29) Capital Increase in Subsidiaries (0) - Acquisition of Property and Equipment (1,284) Increase of Intangible Asset (192) (197) Sale of Property and Equipment 98 22 Net Cash Generated from (used in) Investment Activities Cash Flow from Financing Activities Increase (Decrease) of Capital 23 35 Increase in Minority Interest - 65 Funding and Refinancing 6,918 3,981 Payments (4,772) (1,204) Interest Paid (336) (183) Dividend Payments (183) (151) Net Cash Generated from (used in) Financing Activities 1,649 2,543 Cash and Cash Equivalents at the Beginning of the Year 3,818 2,342 Cash and Cash Equivalents at the End of the Year 4,970 3,818 Change in Cash and Cash Equivalent 1,152 1,476 15 / 19 Breakdown of Gross Sales by Format (R$ million) 4Q11 % 4Q10 % Δ 2011 % 2010 % Δ Pão de Açúcar 1,415 9.4% 1,288 10.2% 9.9% 5,205 9.9% 4,694 13.0% 10.9% Extra Hipermercado 3,803 25.1% 3,271 26.0% 16.3% 12,878 24.4% 11,648 32.2% 10.6% Extra Supermercado 1,205 8.0% 1,333 10.6% -9.6% 4,648 8.8% 4,856 13.4% -4.3% Extra Eletro - - 42 0.3% - - - 406 1.1% - Assaí 1,243 8.2% 1,018 8.1% 22.1% 4,289 8.1% 3,255 9.0% 31.8% Others Business 362 2.4% 324 2.6% 11.9% 1,412 2.7% 1,273 3.5% 11.0% GPA Food 8,028 53.1% 7,276 57.8% 10.3% 28,431 54.0% 26,131 72.3% 8.8% Viavarejo 7,103 46.9% 5,322 42.2% 33.5% 24,250 46.0% 10,013 27.7% 142.2% GPA Consolidated 15,132 100.0% 12,598 100.0% 20.1% 52,681 100.0% 36,144 100.0% 45.8% Breakdown of Net Sales by Format (R$ million) 4Q11 % 4Q10 % Δ 2011 % 2010 % Δ Pão de Açúcar 1,262 9.4% 1,154 10.5% 9.3% 4,663 10.0% 4,219 13.1% 10.5% Extra Hipermercado 3,357 25.1% 2,894 26.2% 16.0% 11,400 24.5% 10,298 32.1% 10.7% Extra Supermercado 1,094 8.2% 1,206 10.9% -9.3% 4,215 9.0% 4,390 13.7% -4.0% Extra Eletro - - 39 0.4% - - - 376 1.2% - Assaí 1,134 8.5% 922 8.4% 23.0% 3,902 8.4% 2,943 9.2% 32.6% Others Business 359 2.7% 320 2.9% 12.0% 1,398 3.0% 1,259 3.9% 11.0% GPA Alimentar 7,206 53.9% 6,536 59.2% 10.3% 25,578 54.9% 23,486 73.2% 8.9% Viavarejo 6,165 46.1% 4,498 40.8% 37.1% 21,017 45.1% 8,606 26.8% 144.2% GPA Consolidado 13,371 100.0% 11,034 100.0% 21.2% 46,594 100.0% 32,092 100.0% 45.2% (1) Includes Mini Mercado Extra sales. (2) Includes Gas Station and Drugstores sales. (3) Includes Ponto Frio, Nova Casas Bahia and Nova Pontocom sales. Sales Breakdown (% of Net Sales) GPA Food GPA Consolidated 4Q11 4Q10 4Q11 4Q10 Cash 53.3% 51.7% 52.7% 50.4% 40.4% 42.4% 40.7% 45.7% Credit Card 39.4% 39.7% 40.5% 41.0% 48.7% 47.2% 48.7% 45.8% Food Voucher 7.1% 8.3% 6.6% 8.3% 3.8% 4.5% 3.6% 5.9% Credit 0.2% 0.3% 0.2% 0.3% 7.1% 5.9% 6.9% 2.6% Post-Dated Checks 0.2% 0.3% 0.2% 0.3% 0.1% 0.1% 0.1% 0.2% Payment Book 0.0% 0.0% 0.0% 0.0% 7.0% 5.8% 6.8% 2.4% 16 /19 Stores Openings/Closings/Conversions per Format 12/31/2010 09/30/2011 Opened Closed 12/31/2011 Pão de Açúcar 149 157 2 0 159 Extra Hipermercado 110 130 2 0 132 Extra Supermercado 231 203 1 0 204 Mini Mercado Extra 68 67 5 0 72 Assaí 57 59 0 0 59 Ponto Frio 506 456 3 -58 401 Casas Bahia 526 537 7 0 544 GPA Consolidated 1,647 1,609 20 -58 1,571 Sale Area ('000 m
